138 B.R. 87 (1991)
In re William David MILLSAPS, et ux, Debtors.
William David MILLSAPS, et ux, Plaintiffs,
v.
UNITED STATES of America, Defendant.
Bankruptcy No. 86-00487-BKC-6C7, Adv. No. 86-0154.
United States District Court, M.D. Florida, Orlando Division.
December 16, 1991.
Hildy S. Stern, Trial Atty., Tax Div., U.S. Dept. of Justice, Washington, D.C., for U.S.
Andrea A. Ruff, Orlando, Fla., trustee.
ORDER APPROVING AND ADOPTING BANKRUPTCY COURT'S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
G. KENDALL SHARP, District Judge.
THIS CASE came on for consideration of the proposed findings of fact and conclusions of law entered by the bankruptcy court. On November 4, 1991, the bankruptcy court entered an order entitled "Decision on Cross Motions for Summary Judgment and on Motion for Abstention." 133 B.R. 547. As set forth in that order, especially the portions entitled "Undisputed Material Facts," Section 3 of the "Discussion," and "Jurisdiction, Disposition, and Conclusion," that order constitutes the bankruptcy court's proposed findings of fact and conclusions of law as to the claim of the plaintiffs that the assessment, lien, levy, seizure, and sale on and of the plaintiffs' residence located at 528 Morocco Avenue, Orlando, Florida, by the defendant, United States of America, through the Internal Revenue Service, was illegal and invalid. Pursuant to F.R.B.P. 9033, the plaintiffs have filed objections to the bankruptcy court's proposed findings of fact and conclusions of law.
Upon review of the bankruptcy court's proposed findings of fact and conclusions of law and the plaintiffs' objections, which review shall constitute this court's de novo review of the record, it is
ORDERED that the plaintiffs' objections are overruled and the bankruptcy court's proposed findings of fact and conclusions of law are accepted, approved, and adopted. Accordingly, the court will enter an separate judgment consistent with this decision.
DONE and ORDERED.

JUDGMENT
Based upon the decision of the court entered contemporaneously, it is
ORDERED and ADJUDGED that, with respect to the claim of plaintiffs, William David Millsaps and Anna Jean Millsaps, that the assessment, lien, levy, seizure, and sale on and of the plaintiffs' residence located at 528 Morocco Avenue, Orlando, *88 Florida, by the defendant, United States of America, through the Internal Revenue Service, was illegal and invalid, the plaintiffs take nothing, the claim is dismissed on the merits, and each party shall bear its own costs of action.
DONE and ORDERED.